DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a medicament for the treatment of actinic keratosis, comprising curcumin, harmine, isovanillin, and fluorouracil, classified in A61K 31/513.
II. Claims 8-33, drawn to a method of treating actinic keratosis, comprising the step of contacting 5actinic keratosis cells with a medicament, said medicament comprising curcumin, harmine, isovanillin, and fluorouracil, classified in A61P 17/00.


The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used in a materially different process. For example, the product comprising curcumin can be used to treat colorectal cancer instead of actinic keratosis. See p.1:24.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search: it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Oral Election
During a telephone conversation with Crissa Cook on 8/30/2022 a provisional election was made without traverse to prosecute the invention of Group II drawn to the method of treating actinic keratosis, claims 8-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Inventor
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 20, 26, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends from Claim 8 and is indefinite because it attempts to add limitations that are not consistent with those of Claim 8. For example, Claim 8 limits the medicament to comprising distinct compound entities that are specifically named: curcumin, harmine, and isovanillin. However, Claim 13 changes this to refer to other compounds that may include them by stating that the curcumin, harmine and isovanillin are selected from generic classes of esters, metal complexes and salts. Therefore, one of ordinary skill in the art is not apprised of the metes and bounds of the claimed invention. Claims 20, 26, and 32 have the same problem and should be corrected as well.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 03/25/2021 and 04/20/2021  has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heng (US 2011/0152382) in view of Zaid et al. (US 2016/0106687 A1) and Pearlman (US 4820711 A.)
 
Claimed invention
The claims (Independent Claims 8, 15, 22, 28) are drawn to a method for treating actinic keratosis (AK) comprising administering or contacting AK cells with a composition comprising 4 ingredients: curcumin, harmine, isovanillin and fluorouracil.

Prior art
Heng invented the use of curcuminoids for treating injured skin such as photodamaged skin. See abstract. Actinic keratosis is a premalignant lesion in photodamaged skin. See 0047. Heng teaches that curcumin promotes apoptosis of photodamaged cells, thus improving photoaging skin and reducing the survival of cells that may become premalignant and malignant skin lesions. See 0033. In this regard, Heng particularly teaches curcumin induces repair of actinic keratosis lesions. See 0050, 0051. 

While Heng teaches that curcumin treats the premalignant skin condition, actinic keratosis, Heng does not expressly teach 1) the combination of curcumin, harmine, isovanillin  and fluorouracil. However, the specific combination of the first three components (i.e., curcumin, harmine, isovanillin) was already disclosed for treating different cancer types such as skin cancer. And the last component (i.e., fluorouracil), similar to curcumin, was known to be useful for treating actinic keratosis. Thus, as outlined below, it would have been obvious to treat actinic keratosis with curcumin-containing composition in combination with fluorouracil.

Zaid teaches human therapeutic treatment compositions comprise at least two of a curcumin component, a harmine component, and an isovanillin component, and preferably all three in combination. The agents are effective for the treatment of human conditions, especially human cancers. See abstract; 0003. The combination of ingredients exhibit therapeutic synergy with minimal side effects. See 0023,0120-0121; Claim 23. Synergistic efficacy was demonstrated in Example 21 against lymphoma cancer cells. See 0280. Those skilled in the art understand that dosages actually administered to patients depend on a number of factors, including age, weight, sex, physical conditions, types of cancers, and stages of cancers. However, compositions giving therapeutic synergies at the selected dosages are preferred. See 280. Skin cancer is listed among the many cancer types that this combination may be used to treat. See 0288.

Pearlman teaches that traditional treatment of actinic keratosis include daily or more frequent application of fluorouracil. See Pearlman col. 1:~22-23.
 
The claimed invention as a whole would have been prima facie obvious because the Heng and Pearlman teaches that compositions containing either curcumin (Heng) or Fluorouracil (Pearlman) are used in the treatment of actinic keratosis, which is a premalignant lesion to skin cancer. Additionally, Zaid teaches that the combination of curcumin, harmine and isovanillin provide synergistic therapeutic efficacy and can be used to treat different types of cancer including skin cancer. One of ordinary skill in the art would have found it obvious to combine the curcumin-containing composition of Zaid (i.e., combination of curcumin, harmine, isovanillin) and fluorouracil composition of Pearlman together in order to treat actinic keratosis because curcumin and fluorouracil are disclosed for treating actinic keratosis. The artisan would have had a reasonably expectation that curcumin and fluorouracil would maintained their anti-actinic keratosis effects in combination with each other. Additionally, given that the Zaid combination (curcumin, harmine, isovanillin) has synergistic therapeutic effects, the artisan would have reasonably predicted that the curcumin-containing composition together with fluorouracil would maintain the actinic keratosis treating effects with a potential benefit of synergistic efficacy against a premalignant condition such as actinic keratosis due to the presence of components known to provide synergy when in combination with curcumin. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   
 
Claim 9 limits Claim 8, containing about 5-40% curcumin, about 7-50% harmine, about 25-85% isovanillin, and 0.5-20% fluorouracil by weight based upon the total weight of the curcumin, harmine, isovanillin, and fluorouracil taken as 100% by weight.  Zaid teaches that, in terms of amounts of the three components, the curcumin components should be present at a level of from about 5-40% by weight, the harmine components should be present at a level of from about 7-50% by weight, and the isovanillin component should be present at a level of from about 25-85% by weight taken as 100% by weight. See Zaid, 0219. However, regarding the amount of fluorouracil, Pearlman teaches that fluorouracil concentrations are from 0.001-5.0 %, preferably from 1-5 % by weight. See Pearlman, col. 5:~27-29. The artisan would have found it obvious to fluorouracil in the suitable amounts between 0.001-5.0% disclosed by Pearlman with a reasonable expectation that the amount would provide the actinic keratosis-treating effects disclosed by Pearlman. The artisan would have also understood as indicated by Heng that the amount of the active would depend on different factors such as age, weight, sex, physical conditions or the stage of cancer. The amount of 0.001-5% selected for fluorouracil as disclosed by Pearlman would be adjusted depending on several factors. Given that one can choose within this range, or even outside this range, depending on different facts, one of ordinary skill in the art would have found the claimed amount of fluorouracil (i.e., 0.5-20%) to be obvious. Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). The amount of 0.001-5% fluorouracil would have been found to overlap the claimed amount of 0.5-20% fluorouracil. Claims 16, 24, 30 are also met for the same reasons.

Claim 10 limits Claim 8, said curcumin, harmine, isovanillin, and fluorouracil dispersed in a non-interfering solvent.  Zaid teaches that ingredients that interfere are not desireable. Therefore, suggesting the use of non-interfering ingredients. See 0130. The dosage form for the composition is a solution. See 0122. Thus, suggesting the dispersion of the actives in a solvent that is non-interfering. Claim 17 is also met for the same reasons.


Claim 11 limits Claim 8, said solvent selected from the group consisting of 15C1-C4 alcohols, DMSO, and mixtures thereof.  Ethanol, which is a C2-alcohol, is used as a vehicle. See 0061; Fig. 16A. Claim 18 is also met for the same reasons.


Claim 12 limits claim 8, including the step of topically applying said medicament onto said actinic keratosis cells.  The composition described by Zaid can be formulated for dermal use, i.e., topical See 0122. Claim 19 is also met for the same reasons.

Claim 13 limits Claim 8, each of said curcumin, harmine, and isovanillin being respectively selected from the group consisting of the esters, metal complexes, and 20pharmaceutically acceptable salts of the curcumin, harmine, and isovanillin, and mixtures thereof. Zaid teaches that each one of these ingredients can be in the form of an ester or pharmaceutical salt. See 0133, 0190, 0212. Claims 20, 26, and 32 are met for the same reasons.

Claim 14 limits Claim 8, wherein the chemical structures are drawn for harmine and isovanillin wherein the tautomeric structures are drawn for curcumin.  The tautomeric structure is disclosed for curcumin. See Zaid, 0133. The structures for harmine and isovanillin are disclosed by Zaid. See 0192, 0213. Claims 21, 27 and 33 are also met for the same reasons.

Claims 25 limits Claim 22 said isovanillin is present at a level at least three times greater than each of harmine and curcumin. Zaid teaches the isovanillin components in the most preferred product should be present at a level at least three times (more preferably at least five times) greater than that of each of the harmine and curcumin components, again on a weight basis. See 0219. Claim 31 is also met for the same reasons.

Claim 23 states that the isovanillin: harmine: curcumin ratio is 0.1-25 : 0.1-5 : 0.1-5. Zaid teaches the ratio of 1 : 1 : 1. See 0219. Claim 29 is also met for the same reason.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/            Examiner, Art Unit 1629             

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629